DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of the preliminary amendment filed 03/24/2020.
Specification
The disclosure is objected to because of the following informalities:
On pg. 2, line 33, and pg. 10, line 11, “target are” should read “target arc”. 
On pg. 4, line 8, “may” should be removed.
On pg. 6, line 17, “get injector” should read “jet injector”.
On pg. 8, line 21, “Louer” should read “Luer”. 
On pg. 9, line 24, “very” should read “vary”. 
On pg. 10, line 14, “insures” should read “ensures”. 
On pg. 10, line 27 and pg. 11, line 35, “none limiting” should read “non-limiting”. 
On pg. 10, line 34, “characters” should read “characteristics”. 
On pg. 11, line 13, “Figure3A” should read “Figure 3A”. 
On pg. 12, line 23, “insurer” should read “ensure”. 
On pg. 13, line 15, “needle devise” should read “needle device”. 
Appropriate correction is required.
Claim Objections
Claims 1-2, 5, 15, 17, and 19 are objected to because of the following informalities:  
Claim 1, line 3: the phrase “connected with a needle in a right angle” should read “connected with a needle at 
Claim 1, lines 3-6 and claim 19, lines 5-7: the description of the spacer would be more clear if the following phrasing were used: “a spacer for controlling the penetration depth of the needle into a target layer to be treated, said spacer configured to be connected with a needle at a right angle so as to enforce vertical insertion of the needle into a body of a treated subject”. It is suggested that this phrasing be used, with further modification as necessary to rectify the relevant 112(b) rejections noted below. 
Claim 1, lines 8-9: “a blocked bottom end” should begin on line 9 instead of line 8 for consistency. 
Claim 1, line 10: the comma after “wherein” should be deleted for grammatical clarity. 
Claim 1, line 12: “360 spherical dispersion” should read “360-degree spherical dispersion”. 
Claim 2, line 2: “allows to direct the injected fluids” should read “allows for the direction of the injected fluids” for grammatical clarity. 
Claim 2, line 6: “lower perforated segment” should read “perforated lower segment” for consistency. 
Claim 2, line 6: the comma after “bottom end” should be deleted for grammatical clarity. 
Claim 5, line 3 and claim 17, line 3: “vary” should read “varies” for grammatical clarity.
Claim 15, line 1: the space between “claim 12” and the subsequent comma should be removed. 
Claim 15, line 3: the phrase “allows to direct the injected fluid” should read “allows for the direction of the injected fluid” for clarity. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 and 12-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 19: 
Line 3 of claim 1 and line 5 of claim 19: it is unclear what components of the spacer and the needle form a right angle relative to one another. For purposes of examination, line 3 will be interpreted as, “a spacer configured to be connected to a needle such that a bottom edge of the spacer forms a right angle with a longitudinal axis of the needle so as to enforce . . .” It is noted that support for a bottom edge of the spacer can be found on pg. 9, line 36 of the specification, and support for a longitudinal axis of the needle can be found on pg. 9, line 15. 
Line 4, claim 1 and lines 6-7 of claim 19: “the penetration depth” lacks antecedent basis. For purposes of examination, this will be interpreted as “a penetration depth”. 
Lines 10-12 of claim 1 and lines 8-12 of claim 19: use of the term “spherical” in line 10 of claim 1 and line 12 of claim 19 renders it unclear whether the injected fluid travels in all directions or just a horizontal direction as indicated in line 8 of claim 1 and line 12 of claim 19. For purposes of examination, these lines will be read as follows: “wherein said segments and blocked bottom end allow selective horizontal multidirectional dispersion of the injected fluid through the multiple micro holes into the target layer 360 degrees around the longitudinal axis of the needle.” 
Regarding claims 2 (line 5), 12 (lines 9-10), 15 (lines 5), and 19 (line 11): the term “360-degree spherical dispersion” is unclear because “spherical” indicates that the injected fluid 
Regarding claims 5 and 17: 
The claim limitation “the ratio” lacks antecedent basis. For purposes of examination, this will be interpreted as “a ratio”. 
The claim limitations “the perforated segment portion” and “the sealed segment portion” lack antecedent basis. For purposes of examination, these limitations will be read as “the perforated lower segment” and the “the sealed upper segment”, respectively. 
Lines 2-4 of claim 5 and lines 2-4 of claim 17: it is unclear from the phrase, “wherein the ratio between the sealed upper segment of the needle and the perforated lower segment of the needle vary in a manner that the thicker the target layer is the perforated segment portion increases relative to the sealed segment portion,” how said ratio varies. For purposes of examination, this phrase will be interpreted as, “wherein a ratio between the perforated lower segment of the needle and the sealed upper segment of the needle increases with an increase in thickness of the target layer”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Panzirer (US 20160082183 A1).
Regarding claim 1, Panzirer teaches a needle device (400; fig. 7) for selective subcutaneous fluid injection (par. 0008), said needle device comprising at least: (i) a spacer (108) configured to be connected (embodiment of 108 that is attachable to needle 102; par. 0059) with a needle (402) in a right angle (a bottom edge of the 108 forms a right angle with a longitudinal axis of the needle 402; fig. 7) so as to enforce vertical insertion of the needle into a body of a treated subject for controlling the penetration depth of the needle into a target layer to be treated (par. 0056); and (ii) a needle having: a sealed upper segment (section of 402 between holes 404 and spacer 108; fig. 7); a perforated lower segment containing multiple micro holes (404; fig. 7, par. 0077); and a blocked bottom end (418; fig. 7, par. 0077), wherein, said segments and blocked bottom end allow selective horizontal multidirectional dispersion of the injected fluid into the target layer through the multiple micro holes to allow 360 spherical dispersion of the injected fluid within the target layer (par. 0077: “[T]he drug delivery is localized to the tissue adjacent the openings 404.”).
Regarding claim 2, Panzirer further teaches the vertical insertion of the needle allows to direct the injected fluids toward the target layer positioned at the depth of the needle penetration and adjacent to the lower perforated segment of the needle such that fluid is dispersed selectively from the micro holes of the perforated lower segment into the target layer in a 360-degree spherical dispersion, while other tissues above and below the target layer that are adjacent to the sealed upper segment and the blocked bottom end, remain clean from the injected fluid (par. 0077).
Regarding claim 3, Panzirer further teaches the fluid injected into the target layer is dispersed horizontally through said micro holes positioned at the outer surface of said needle (pars. 0065, 0077).
Regarding claim 4, Panzirer further teaches the needle length varies according to the depth of the target layer within the body of the treated subject (par. 0056).
Regarding claim 6, Panzirer further teaches said micro holes have either one of similar dimensions or different dimensions and have a shape of any one of the following geometrical shapes: round holes, rectangular holes, elliptical holes, pentamer holes, square holes and hexagon holes (holes 404 shown in fig. 7 have similar dimensions and are round).
Regarding claim 7, Panzirer further teaches the needle device comprises a connector configured to allow connection of the needle device with an injecting means (tube 110 as shown in fig. 7 connects needle device 400 with injecting means 300 (par.0065)).
Regarding claim 8, Panzirer further teaches said injecting means are at least one of a syringe and a jet injection system (syringe; par. 0085).
Regarding claim 9, Panzirer further teaches said connector is a nozzle (tube 110 functions a nozzle between the injection means 300 and the needle 402; pars. 0065, 0077).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 20050197633 A1), hereinafter Schwartz, and Di Pietro (US 6200291 B1).
Regarding claim 1, Schwartz teaches a needle device (2) for selective subcutaneous fluid injection (par. 0002), said needle device comprising at least: (ii) a needle (needle shaft 4; fig. 1) having: a sealed upper segment (segment between perforated lower segment 6 ; a perforated lower segment (6) containing multiple micro holes (pores in perforated lower segment 6; fig. 1, par. 0074); and a blocked bottom end (8; fig. 1, par. 0074), wherein, said segments and blocked bottom end allow selective horizontal multidirectional dispersion of the injected fluid into the target layer through the multiple micro holes to allow 360 spherical dispersion of the injected fluid within the target layer (pattern 72 showing distribution of injectate is a cylinder about the longitudinal axis of the needle designated 60 in fig. 9, par. 0099).
	Schwartz fails to teach (i) a spacer configured to be connected with a needle in a right angle so as to enforce vertical insertion of the needle into a body of a treated subject for controlling the penetration depth of the needle into a target layer to be treated. However, Schwartz teaches a hub (10) fitted on the proximal end of the needle (2) (fig. 1, par. 0074). 
	Di Pietro teaches a spacer (1) configured to be connected with a needle in a right angle (an edge of surface 20 forms a right angle with the longitudinal axis of the needle 3; fig. 4) so as to enforce vertical insertion of the needle into a body of a treated subject for controlling the penetration depth of the needle into a target layer to be treated (fig. 4, col. 2:61-65).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted the hub in Schwartz with the spacer as taught by Di Pietro as both these inventions and the claimed invention are directed towards devices for injecting medication and the references were well-known in the art prior to the effective filing date of the claimed invention. The spacer in Di Pietro can be used for controlling the depth of insertion of the needle being used for injection (col. 2:61-65). It would therefore have been obvious to one of ordinary skill in the art to have replaced the hub on the needle taught by Schwartz with the spacer taught by Di Pietro as doing so would be a simple substitution of known prior art elements (the spacer 
Regarding claim 2, Schwartz further teaches the vertical insertion of the needle allows to direct the injected fluids toward the target layer positioned at the depth of the needle penetration and adjacent to the lower perforated segment of the needle such that fluid is dispersed selectively from the micro holes of the perforated lower segment into the target layer in a 360-degree spherical dispersion, while other tissues above and below the target layer that are adjacent to the sealed upper segment and the blocked bottom end, remain clean from the injected fluid (pattern 72 showing distribution of injectate is a cylinder about the longitudinal axis of the needle designated 60 in fig. 9, par. 0099).
Regarding claim 3, Schwartz further teaches the fluid injected into the target layer is dispersed horizontally through said micro holes positioned at the outer surface of said needle (pattern 72 showing distribution of injectate is a cylinder about the longitudinal axis of the needle designated 60 in fig. 9, par. 0099).
Regarding claim 5, Schwartz further teaches the ratio between the sealed upper segment of the needle and the perforated lower segment of the needle vary in a manner that the thicker the target layer is the perforated segment portion increases relative to the sealed segment portion, so as to allow fluid to disperse horizontally within a large portion of the target layer in a single injection (par. 0068: “Typically, the length of the porous distal portion of the needle is determined by its intended use.” It would be obvious to one of ordinary skill in the art to increase the size of the porous distal portion as the size of the area of tissue needing treatment increases, as more outlets will equal greater rates of medication flow).
Regarding claim 6, Schwartz further teaches said micro holes have either one of similar dimensions or different dimensions (the holes may be of either similar dimensions or different dimensions; holes labeled 66 in figs. 6-7, par. 0096) and have a shape of any one of the following geometrical shapes: round holes, rectangular holes, elliptical holes, pentamer holes, square holes and hexagon holes (holes in lower perforated segment 6 are generally circular, i.e. round; par. 0073).
Regarding claim 7, Di Pietro further teaches the needle device comprises a connector configured to allow connection of the needle device with an injecting means (inner cylindric body 6 connects syringe 4 with the rest of the needle device 1; fig.4).
Regarding claim 8, Schwartz further teaches said injecting means are at least one of a syringe and a jet injection system (syringe; par. 0074).
Regarding claim 9, Di Pietro further teaches said connector is a nozzle (inner cylindric body 6 will function as a nozzle for any fluid flowing from syringe 4 to needle 3; fig. 4).
Regarding claim 10, Di Pietro further teaches the spacer functionally serves as a connector and allows connection of the needle device with injecting means (spacer comprising cylindric body 5 and inner cylindric body 6 allows connection of the needle device 1 with injecting means 4; fig. 4).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Di Pietro as applied to claim 1 above, and further in view of Panzirer (US 20160082183 A1).
Schwartz fails to teach the needle length varies according to the depth of the target layer within the body of the treated subject. 
	However, Panzirer teaches a needle (102) with a needle length that varies according to the depth of the target layer within the body of the treated subject (par. 0056). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the length of the needle in Schwartz according to the depth of the target layer as taught by Panzirer as both these inventions and the claimed invention are directed towards needles for medication injection in a target layer and the references were well-known in the art prior to the effective filing date of the claimed invention. Panzirer in par. 0056 teaches that the length of the needle may be selected according to the depth of the target layer .
Claims 12-13, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Di Pietro as applied to claim 1 above, and further in view of Hasengschwandtner (Injection Lipolysis for Effective Reduction of Localized Fat in Place of Minor Surgical Lipoplasty, attached in Office Action).
Regarding claim 12, Schwartz in view of Di Pietro further teaches a method for injecting fluid to a subcutaneous target layer to be treated.
	Schwartz teaches a. connecting a needle device to a syringe or to a jet injector or to a jet injection system filled with a selected injection fluid (syringe; par. 0074); b. inserting the needle device in a manner that the perforated lower segment of the needle of said needle device is positioned within a target layer within a body of a treated subject (pars. 0116); c. injecting the fluid horizontally through the perforated lower segment of the needle such that the injected fluid is dispersed horizontally within the target layer in a 360-degree spherical dispersion, while keeping the areas on top of the target layer and below the target layer clean of the injected fluid (par. 0116; pattern 72 showing distribution of injectate is a cylinder about the longitudinal axis of the needle designated 60 in fig. 9, par. 0099); and d. ejecting the needle device from the injected layer (par. 0084: “Once the injectate has been administered, the needle may be removed from the patient”).
	Schwartz is silent as to whether the needle is inserted vertically in step b. 
	Di Pietro teaches a. connecting a needle device to a syringe or to a jet injector or to a jet injection system filled with a selected injection fluid (syringe; fig. 4, col. 2:61-65); b. inserting vertically the needle device in a manner that the perforated lower segment of the needle of said needle device is positioned within a target layer within a body of a treated subject (because an edge of surface 20 forms a right angle with the longitudinal axis of the needle 3, the spacer in Di Pietro forces the needle to be inserted such that its longitudinal axis is perpendicular to the skin 8 at the insertion point of the needle 3; fig. 4); and d. ejecting the needle device from the injected layer (col. 3:37-42).
	Di Pietro additionally teaches in in col. 4:11-20 that the needle device is suitable for use in procedures involving multiple injections, but is silent as to whether the repeated injections occur a predetermined distance from the first insertion point. 
	However, Hasengschwandtner teaches a method for injecting fluid (a lipolysis mixture) into a subcutaneous target layer (fat deposit) to be treated involving multiple injections taking place a predetermined distance apart (1.5 cm) (pg. 126: “Using 27-gauge needles 1.2 cm long, a maximum injection lipolysis mixture of 100 mL with a maximum of 2500 mg phosphatidylcholine was injected into the fat deposits, following a multi-injection pattern according to the shape of the fat deposit. The amounts of injection lipolysis injectable mixture that were injected into any single fat deposit ranged between 40 and 100 mL per application, according to the individual need of the patient and the extension of the treated area. One injection contained 0.5 mL of mixture administered at a depth of 12 mm, 1.5 cm apart.”). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Schwartz in view of Di Pietro to have multiple injections occurring a predetermined distance apart from each other (and, necessarily, from a first insertion point, as one injection would have to be the first and all others would be a predetermined distance from it) as taught by Hasengschwandtner as both these inventions and the claimed invention are directed towards methods for injecting fluid into a subcutaneous target area and the references were well-known in the art prior to the effective filing date of the claimed invention. Hasengschwandtner teaches on pg. 126 that multiple injections administered in a predetermined pattern 1.5 cm apart can be used to treat areas of fat deposits. It would 
Regarding claim 13, Hasengschwandtner further teaches the target layer to be treated is a fat layer (fat deposit; pg. 126) and the injection fluid comprises a lipolytic material (lipolysis mixture containing phosphatidylcholine; pg. 126). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the target layer and injectate taught by Schwartz in view of Di Pietro to be a fat layer and a lipolytic material, respectively, as taught by Hasengschwandtner as both these inventions and the claimed invention are directed towards methods for treating target layers of tissue and the references were well-known in the art prior to the effective filing date of the claimed invention. Hasengschwandtner teaches on pg. 126 that treating a target layer of fat deposit with a lipolytic material results in the reduction of fat (“All treatments resulted in circumferential reduction of the treated fat.”). It would therefore have been obvious to one of ordinary skill in the art to have modified the target layer and injectate taught by Schwartz in view of Di Pietro to be a fat layer and a lipolytic material, respectively, as taught by Hasengschwandtner, as such a modification would be a simple combination of prior art elements according to known methods to yield the predictable result of a method capable of reducing fat deposits. 
Regarding claim 15, Schwartz further teaches the vertical insertion of the needle allows to direct the injected fluid toward a target layer positioned at the depth of the needle penetration and adjacent to the lower perforated segment of the needle, such that fluid is dispersed selectively from the micro holes of the perforated lower segment into the target layer in a 360-degree spherical dispersion, while other tissues above and below the target layer that are adjacent to the sealed upper segment and the blocked bottom end remain clean from the injected fluid (pattern 72 showing distribution of injectate is a cylinder about the longitudinal axis of the needle designated 60 in fig. 9, par. 0099).
Regarding claim 17, Schwartz further teaches the ratio between the sealed upper segment of the needle and the perforated lower segment of the needle vary in a manner that the thicker the target layer is, the perforated segment portion increases relative to the sealed segment portion so as to allow fluids to disperse horizontally into a large portion of the target tissue in a single injection (par. 0068: “Typically, the length of the porous distal portion of the needle is determined by its intended use.” It would be obvious to one of ordinary skill in the art to increase the size of the porous distal portion as the size of the area of tissue needing treatment increases, as more outlets will equal greater rates of medication flow).
Regarding claim 18, Schwartz further teaches said micro holes have either one of similar dimensions or different dimensions (the holes may be of either similar dimensions or different dimensions; holes labeled 66 in figs. 6-7, par. 0096) and have a shape of any one of the following geometrical shapes: round holes, rectangular holes, elliptical holes, pentamer holes, square holes and hexagon holes (holes in lower perforated segment 6 are generally circular, i.e. round; par. 0073).
Regarding claim 19, Schwartz in view of Di Pietro further teaches a method for injecting fluid to a subcutaneous target layer to be treated.
	Schwartz teaches a needle device comprising a needle (needle shaft 4; fig. 1) having: a sealed upper segment (segment between perforated lower segment 6 and hub 10); a perforated lower segment (6) containing multiple micro holes (pores in perforated lower segment 6; fig. 1, par. 0074); and a blocked bottom end (8; fig. 1, par. 0074), wherein, said segments and blocked bottom end allow selective horizontal multidirectional dispersion of the injected fluid into the target layer through the multiple micro holes to allow 360 spherical dispersion of the injected fluid within the target layer (pattern 72 showing distribution of injectate is a cylinder; fig. 9, par. 0099). Schwartz additionally teaches a. connecting a needle device to a syringe or to a jet injector or to a jet injection system filled with a selected injection fluid (syringe; par. 0074); b. inserting the needle device in a manner that the perforated lower segment of the needle of said needle device is positioned within a target layer within a body of a treated subject (pars. 0116); c. injecting the fluid horizontally through the perforated lower segment of the needle such that the injected fluid is dispersed horizontally within the target layer in a 360-degree spherical dispersion, while keeping the areas on top of the target layer and below the target layer clean of the injected fluid (par. 0116; pattern 72 showing distribution of injectate is a cylinder about the longitudinal axis of the needle designated 60 in fig. 9, par. 0099); and d. ejecting the needle device from the injected layer (par. 0084: “Once the injectate has been administered, the needle may be removed from the patient”). 
	Schwartz fails to teach a spacer and is silent as to whether the needle is inserted vertically in step b. 
	Di Pietro teaches a spacer (1) configured to be connected with a needle in a right angle (an edge of surface 20 forms a right angle with the longitudinal axis of the needle 3; fig. 4) so as to enforce vertical insertion of the needle into a body of a treated subject for controlling the penetration depth of the needle into a target layer to be treated (col. 2:61-65). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted the hub in Schwartz with the spacer as taught by Di Pietro as both these inventions and the claimed invention are directed towards devices for injecting medication and the references were well-known in the art prior to the effective filing date of the claimed 
	Di Pietro additionally teaches a. connecting a needle device to a syringe or to a jet injector or to a jet injection system filled with a selected injection fluid (syringe; fig. 4, col. 2:61-65); b. inserting vertically the needle device in a manner that the perforated lower segment of the needle of said needle device is positioned within a target layer within a body of a treated subject (because an edge of surface 20 forms a right angle with the longitudinal axis of the needle 3, the spacer in Di Pietro forces the needle to be inserted such that its longitudinal axis is perpendicular to the epidermis at the insertion point of the needle; fig. 4); and d. ejecting the needle device from the injected layer (col. 3:37-42).
	Di Pietro additionally teaches in in col. 4:11-20 that the needle device is suitable for use in procedures involving multiple injections, but is silent as to whether the repeated injections occur a predetermined distance from the first insertion point.
	Hasengschwandtner teaches a method for injecting fluid into a subcutaneous target layer to be treated involving multiple injections taking place over a predetermined pattern (pg. 126). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Schwartz in view of Di Pietro to have multiple injections occurring a predetermined distance from the first insertion point as taught by Hasengschwandtner as both these inventions and the claimed invention are directed towards methods for injecting fluid into a subcutaneous target area and the references were well-known in the art prior to the effective filing date of the claimed invention. Hasengschwandtner teaches . 
Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Di Pietro as applied to claim 1 above, and further in view of Lamagna et al. (Canine Lipomas Treated with Steroid Injections: Clinical Findings, attached in Office Action), hereinafter Lamagna.
Regarding claim 12, Schwartz in view of Di Pietro further teaches a method for injecting fluid to a subcutaneous target layer to be treated.
	Schwartz teaches a. connecting a needle device to a syringe or to a jet injector or to a jet injection system filled with a selected injection fluid (syringe; par. 0074); b. inserting the needle device in a manner that the perforated lower segment of the needle of said needle device is positioned within a target layer within a body of a treated subject (pars. 0116); c. injecting the fluid horizontally through the perforated lower segment of the needle such that the injected fluid is dispersed horizontally within the target layer in a 360-degree spherical dispersion, while keeping the areas on top of the target layer and below the target layer clean of the injected fluid (par. 0116; pattern 72 showing distribution of injectate is a cylinder about the longitudinal axis of the needle designated 60 in fig. 9, par. 0099); and d. ejecting the needle device from the injected layer (par. 0084: “Once the injectate has been administered, the needle may be removed from the patient”).
	Schwartz is silent as to whether the needle is inserted vertically in step b. 
a. connecting a needle device to a syringe or to a jet injector or to a jet injection system filled with a selected injection fluid (syringe; fig. 4, col. 2:61-65); b. inserting vertically the needle device in a manner that the perforated lower segment of the needle of said needle device is positioned within a target layer within a body of a treated subject (because an edge of surface 20 forms a right angle with the longitudinal axis of the needle 3, the spacer in Di Pietro forces the needle to be inserted such that its longitudinal axis is perpendicular to the epidermis at the insertion point of the needle; fig. 4); and d. ejecting the needle device from the injected layer (col. 3:37-42).
	Di Pietro additionally teaches in in col. 4:11-20 that the needle device is suitable for use in procedures involving multiple injections, but is silent as to whether the repeated injections occur a predetermined distance from the first insertion point.
	Schwartz teaches in par. 0094 that the needle device may be used to deliver steroids to specifically shaped tumors. 
	Lamagna teaches using two steroid injections a predetermined distance apart from one another to treat a lipoma (pg. 2: ”Lipomas were injected with triamcinolone acetonide 40 mg/ml (kenacortH; Bristol-Myers Squibb). A 1-mL or 2-mL syringe with a 22-gauge needle was used to inject the solution transcutaneously at the centre of the lipoma guided by ultrasound. The volume of the steroid injection depended on the size of the lesion: 0.5 mL for small lipomas (.3 cm in diameter); 1 mL for large lipomas (.3 cm in diameter). When the lipoma measured more than 3 cm, two injections of 0.5 mL were made in two sites along the major axis of the lesion.”). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Schwartz in view of Di Pietro to involve multiple injections spaced a predetermined distance apart as taught by Lamagna as both these inventions and the claimed invention are directed towards methods for injecting fluid into a subcutaneous target area and the references were well-known in the art prior to the effective filing date of the claimed invention. Lamagna teaches on pg. 2 that multiple steroid injections a 
Regarding claim 14, Lamagna further teaches the said target layer is a lipoma (pg. 2) and the injection fluid is a steroid (pg. 2).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the target layer and injectate taught by Schwartz in view of Di Pietro to be a lipoma and a steroid, respectively, as taught by Lamagna as both these inventions and the claimed invention are directed towards methods for treating target layers of tissue and the references were well-known in the art prior to the effective filing date of the claimed invention. Lamagna teaches on pg. 4 that treating a lipoma with a steroid yields positive results (“Steroid injections have the potential to be a safe and effective treatment for small lipomas in dogs. We demonstrated that small lipomas (.3 cm in diameter) and also one of the larger lipomas (.3 cm in diameter) regressed completely after the treatment. The remaining large lipomas . . . became less firm and decreased in size.”). It would therefore have been obvious to one of ordinary skill in the art to have modified the target layer and injectate taught by Schwartz in view of Di Pietro to be a lipoma and a steroid, respectively, as taught by Lamagna, as such a modification would be a simple combination of prior art elements according to known methods to yield the predictable result of a method capable of treating lipomas. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Di Pietro further in view of Lamagna as applied to claim 12 above, and further in view of Panzirer.
Schwartz in view of Di Pietro further in view of Lamagna fails to teach the needle length varies according to the depth of the target layer within the body of the treated subject. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the length of the needle in Schwartz according to the depth of the target layer as taught by Panzirer as both these inventions and the claimed invention are directed towards needles for medication injection in a target layer and the references were well-known in the art prior to the effective filing date of the claimed invention. Panzirer in par. 0056 teaches that the length of the needle may be selected according to the depth of the target layer to be reached to ensure the target layer is reached. It would therefore have been obvious to one of ordinary skill in the art to have modified the length of the needle as taught by Schwartz to vary according to the depth of the target layer within the body of the treated subject as taught by Panzirer, as such a modification would be using a known technique from Panzirer to improve a similar device taught by Schwartz in the same way.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pollack (US 20190232020 A1) is directed towards a catheter for injecting fluid, the catheter comprising openings that can be of any suitable shape, including circular, oval, square, rectangular, pentagonal, or hexagonal (par. 0030).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783